This is an appeal from an award made by the State Industrial Board. The decedent was in the general employ of the Craig Colony for Epileptics, a State institution, as a sewerage attendant. The colony maintained a fire department for the protection of its interests of which decedent was a member, receiving remuneration therefor. On October 9, 1935, while the department was engaged in fighting a fire and while the decedent was discharging the duty of watching a fire hose which crossed a highway and directing traffic to prevent interference with the hose, the decedent was struck by an automobile, receiving injuries which caused his death. The premises upon which the fire was burning immediately joined the premises of the Craig Colony and commenced about noon and was not extinguished until late in the evening. The record in the case showed that the deceased was employed at the time of the accident which resulted in his death, and that such accident arose out of and in the course of his employment. It was the duty of the colony’s fire department to protect State property and they had the permission of the acting superintendent to attend the fire. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.